                                                                                USDCSDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                ELECTRONICALLY FILED
------------------------------------------------------------------x             DOC #=------.------:--~
UNITED STA TES OF AMERICA,                                                      DATE FILED:         i/;;;
                                                                                                'o (9-. cJ


                     -against-                                                   19 CR I 16 (KMW)

                                                                                    SENTENCING
                                                                                SCHEDULING ORDER
WILLIS LLERAS

                                                             Defendant.
------------------------------------------------------------------x
KIMBA M. WOOD, District Judge

          The Defendant is scheduled to be sentenced on May 6, 2020 at I I :00 a.m.

          The Presentence Investigation Report is due to the Court on April 22, 2020.

          Any sentencing submissions by Defendant must be made by April 24, 2020, and must state

spec ifically whether Defendant contests any fact in the Presentence Report, and whether Defendant contests

the appropriateness of the Probation Officer's Sentencing Recommendation.

          Defense counsel must arrange for the presentence interview to occur within 14 days of the defendant's

guilty plea. The Government must submit a statement of facts to Probation within 14 days of the defendant's

guilty plea. The Government must submit its 5K 1.1 letter, if applicable, 14 days before sentencing. All

counsel must review the Court' s Individual Rules before submitting sentencing memoranda.

          Probation should contact Chambers if they experience difficulty scheduling the presentence interview

or if the PSR will not be completed in a timely fashion.

          Any response or other submission from the Government is due April 29, 2020.



SO ORDERED

Dated : New York, New York
        January 27, 2020


                                                                                 KIMBA M. WOOD
                                                                          UNITED STATES DISTRJCT JUDGE
